DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Applicant's amendments and remarks, filed on 03/29/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1-18 and 20-22 are under examination. 
Claim 19 is cancelled. Claims 21 and 22 are newly added.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to Japanese Patent Application No. 2015-199342, filed 10/07/2015, is acknowledged. 
Receipt is acknowledged of the certified copy of Japanese Patent Application No. 2015-199342 as required by 37 CFR 1.55 filed on 03/15/2017. However, as previously noted, Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216. Accordingly, the effective filing date for the instant application is 10/06/2016, as this issue has not been addressed. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Withdrawn Rejections
The rejection of claim(s) 1-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the Board Decision rendered 01/31/2022. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Step 1
The instantly claimed invention (claims 1, 11, and 20) is directed to a method for detecting a rare mutation. Thus, the claim is directed to one of the statutory categories of invention. MPEP 2106.03. 
A. Guidance Step 2A, Prong 1
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the claim requires: 
acquiring, by a hardware processor, sequence reads obtained from the next generation sequencing; calculating, by the hardware processor, a ratio of variants in a base at a predetermined position, from the acquired sequence reads; 
and comparing, by the hardware processor, the calculated ratio of variants with a predetermined cut-off value, wherein the sample has a rare mutation in the base at the predetermined position when the calculated ratio of variants is not less than the predetermined cut-off value
In this case, the calculating and comparing steps necessarily require mathematically relating data and/or mathematical concepts when read in light of the specification [see at least pages 8-9, which teaches specific mathematical operations for performing these steps]. This position is further supported by the fact that some of the dependent claims explicitly require mathematical equations for performing calculations. Therefore, the claims clearly encompass mathematical relationships and/or mathematical concepts under the Revised Guidance. See MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B [Step 2A, Prong 1: YES].
B. Guidance Step 2A, Prong 2
This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  
In this case, the claims steps for preparing samples, dividing samples, performing amplification, and performing NGS are all non-abstract. However, in each case, these steps amount to nothing more than insignificant extra-solution activity (i.e. collecting data for use by the abstract idea) and therefore are not indicative of integration into a practical application. See MPEP 2106.05(g). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps amount to nothing more than insignificant extra-solution activity. Additionally, a review of the prior art teaches that there is nothing inventive or unconventional about the above non-abstract limitations. The examiner takes official notice that steps for preparing samples, performing DNA amplifications, and performing NGS are all routine and conventional in the art. This position is further supported by applicant’s own specification, which teaches methods for analyzing tumor samples using NGS and amplification [see at least page 2] as well as the prior art of Shimizu et al. (Gastroenterology, 2014, vol. 147, No. 2, p. 407-417). Moreover, with regards to the feature of “not more than 1,000 copies of template DNA” in the claimed preparing step, the examiner also maintains that this feature is routine and conventional in the art, as supported by Hindson et al. (US2012/0252015), which specifically teaches the use of up to 1000 copies of DNA template [0508-0511] and Whale et al. (PLOS ONE, March 2013, Volume 8, Issue 3, e58177, pp.1-10) which teaches using low concentrations of DNA template in PCR on the order of 1000 copies (page 2, col. 1).   Accordingly, the examiner maintains that there is nothing unconventional about this step and applicant has not provided any evidence to the contrary.  Therefore, these steps remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. 
With regards to the recited computer hardware processor, these elements are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. 

D. Dependent Claims: 
Dependent claims 2-10, 12-18, 21, 22 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. 
Claims 2-6, 10, 12-16 further limit the specificity of the data used by the abstract idea or further limit the specificity of the abstract idea (e.g. by adding additional mathematical/computational steps such as using a Poisson distribution or expected value calculations). As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts and/or algorithmic subject matter. Claims 7, 8, 9, 17, 18 further limit the DNA preparation step to specific types of measurement assay. However, these steps merely obtain data for use by the abstract idea (i.e. pre-solution activity) and amount to insignificant extra-solution activity. See MPEP 2106.05(g). Additionally, the examiner takes official notice that such steps were well known in the art of genomics and this position is supported by applicant’s own specification, as set forth above. Regarding claim(s) 21 and 22, these claims encompass amplification using PCR and therefore amount to insignificant extra-solution activity. See MPEP 2106.05(g). Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance. 
Response to Arguments
Applicant’s arguments, filed 03/29/2022, have been fully considered but are moot in in view of the modified rejection, as set forth above, which is necessitated by applicant’s amendments.  It is additionally noted for the record that the claims steps for preparing samples, dividing samples, performing amplification, and performing NGS are all non-abstract and have been analyzed under Step 2A (prong 2) and Step 2B analysis. For reasons discussed above, these steps also do not integrate the recited judicial exception into a practical application nor do they amount to significantly more. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 7-11, 17, 18, 20-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Oslon et al. (Biomolecular Detection and Quantification, Volume 3, March 2015, Pages 17-24) in view of Hindson et al. (US2012/0252015) and Whale et al. (PLOS ONE, March 2013, Volume 8, Issue 3, e58177, pp.1-10). 
Olson teaches methods for detecting mutations using next-generation sequencing (NGS). Regarding claim(s) 1, 11, and 20, Olson teaches methods for preparing samples and performing PCR [Figures 1 and 2] which requires amplification. Olson teaches performing Sanger sequencing methods [Section 2.2], which at a minimum suggests dividing samples since it is well known that Sanger sequencing requires divding DNA samples into four separate sequencing reactions, containing all four of the standard deoxynucleotides (dATP, dGTP, dCTP and dTTP) and the DNA polymerase. Olson teaches performing NGS and obtaining sequence reads [Section 2, “Method” (entire)]. Olson teaches that NGS platforms have deeper coverage (i.e., higher number of sequence reads covering each position) per run (from approximately 1 × 104 to over 1 × 108 reads), which broadly reads on reads being 10-fold the copy number of template. 
Olson does not specifically teach using less than 1,000 of DNA template for PCR. However, Hindson et al. (US2012/0252015), which specifically teaches the use of up to 1000 copies of DNA template [0508-0511] and Whale et al. (PLOS ONE, March 2013, Volume 8, Issue 3, e58177, pp.1-10) which teaches using low concentrations of DNA template in PCR on the order of 1000 copies (page 2, col. 1).   
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the instant invention to have modified the method of Olson by using less than 1,000 of DNA template for PCR, as claimed, since the usage of low-template DNA analysis was well known in the art, as taught by Hindson and Whale, and since both Olson and Hill teach the use of PCR. The rationale would have been the predictable use of prior art elements according to their established functions. KSR, 550, U.S. at 417. 
 Olson additionally teaches analytical methods using Bayesian and maximum likelihood statistics for calculating variant copy ratios [Abstract, Figure 1, Sections 2.5-2.6, Sections 3.2-3.3], wherein the estimated ratios were compared to the consensus variant copy ratio, which is broadly interpreted as a cut-off value absent any limiting definitions to the contrary [Section 2.5]
Regarding dependent claim(s) 7-10, 17, 18, 21, 22, all the elements of these claims are instantly disclosed or fully envisioned by the teachings of Olson, Hindson and Whale. Regarding claim(s) 7, 9, 17, 18, 21, 22, Olson teaches using PCR and thermocycler protocols [Section 2.2], which at a minimum suggests using RT-PCR and performing multiple cycles. Regarding claim(s) 8, Hindson and Whale teach using not more than 1,000 copies of template, as discussed above. Regarding claim(s) 10, Olson teaches or at a minimum suggests using cut-offs for determining ratios, as discussed above. For these reasons, the instantly rejected claims do not recite any new element or new function or unpredictable result.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schmitt et al. (PNAS, 2012, Vol. 109, no. 36, pp.14508-14513) teaches methods for detecting ultra-rare mutations using next-generation sequencing (NGS). In particular, Schmitt teaches methods for preparing samples and performing DNA amplification [page 14509, Results, and Figure 1], and performing NGS and obtaining sequence reads [pages 14509-10, “Duplex Sequencing”]. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marjorie Moran can be reached at 571-272-0720. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PABLO S WHALEY/
Primary Examiner, Art Unit 1631